Citation Nr: 1706414	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  07-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

The matters of entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) were originally before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  In May 2011, the Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the evidentiary record.  In August 2011, the Board issued a decision that denied entitlement to a disability rating in excess of 50 percent for PTSD, and denied entitlement to a TDIU.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's August 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the May 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in September 2013, the Veteran requested to have the prior decision vacated and a new one issued in its place after a new hearing had been conducted.  In June 2014, the Board vacated the August 2011 decision.  

In August 2014, the matters of entitlement to an increased disability rating for PTSD and entitlement to a TDIU were remanded to afford the Veteran a new hearing before the Board in accordance with his request.  In April 2016, the Veteran testified at a second Travel Board hearing before another VLJ.  A transcript of the hearing is associated with the evidentiary record.

The law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  The United States Court of Appeals for Veterans Claims (Court) held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to the Court's holding in Arneson, during the course of the April 2016 Board hearing, the Veteran specifically waived his right to a third hearing.  Therefore, in accordance with Arneson, an additional hearing is not required.

Moreover, the Board must consider entitlement to special monthly compensation (SMC) when raised.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  The issue of entitlement to SMC at the "statutory housebound" rate under the provisions of 38 U.S.C.A. § 1114(s) has been raised by the rating issue before the Board, and accordingly, the Board finds the issue is also on appeal.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of entitlement to an increased disability rating for PTSD, entitlement to a TDIU, and entitlement to SMC at the housebound rate will be addressed in this decision.  The issues of entitlement to an initial compensable disability rating for cataracts, and entitlement to service connection for allergies, seborrhea, a disability manifested by skin discoloration, a disability manifested by nose bleeds, and for a disability manifested by gum problems, to include bleeding, will be addressed in a separate decision.

During the May 2011 and April 2016 hearings before the Board, the Veteran indicated that he stopped working after he broke his left foot jumping from a second story balcony because he thought someone was chasing him due to his service-connected PTSD.  Neither the Veteran nor his representative has clearly indicated that the Veteran wishes to pursue any claim of entitlement to service connection for a left foot disability as secondary to his service-connected PTSD.  Therefore, the Board will not refer a claim to the Agency of Original Jurisdiction at this time, but notes the Veteran is free to file such a claim at a future date if he desires.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's PTSD is manifested by symptoms which more nearly approximate total occupational and social impairment.

2.  The Veteran's combined disability rating is at least 70 percent, and his diabetic nephropathy is rated at 60 percent disabling.

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.

4.  Based on the Board's award of a 100 percent disability rating for the service-connected PTSD, the Veteran has a single service-connected disability rated at 100 percent plus additional service-connected disabilities having a combined rating of 60 percent.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 100 percent disability rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).
2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

3.  The criteria for SMC at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

      Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

	Analysis

The Board initially notes that, in addition to PTSD, diagnoses of other nonservice-connected mental disorders are of record, to include major depressive disorder.  See, e.g., April 2016 VA examination report; September 2014 VA mental health attending note.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected mental disorders and those caused by his service-connected PTSD.  See, e.g., April 2016 VA examination report; February 2016 VA mental health attending note.  Resolving all reasonable doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected PTSD in the adjudication of this claim.

Following careful review of all the evidence of record, to include the Veteran's VA treatment records, his VA examination reports, Social Security Administration (SSA) records, the competent and credible lay statements of record, and testimony from the May 2011 and April 2016 Travel Board hearings, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's psychiatric symptoms more nearly approximate total occupational and social impairment, as contemplated by a 100 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.

The Veteran's PTSD is manifested by symptoms including depressed mood; anxiety; suspiciousness and trust issues; anger and irritability; hypervigilence; increased startle response; withdrawal, isolation, and reclusiveness; chronic sleep impairment; nightmares; intrusive thoughts; flashbacks; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; memory loss for names of close relatives, own occupation, or own name; impaired concentration; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and an inability to establish and maintain effective relationships.  See, e.g., April 2016 Travel Board hearing testimony; April 2016 VA examination report; May 2011 Travel Board hearing testimony; May 2011 VA ambulatory care mental health resident note; December 2010 VA primary care resident note; August 2009 VA examination report; October 2007 VA examination report; July 2007 VA examination report; April 2007 VA primary care resident note.

The evidence of record indicates the Veteran has not worked, or attempted to work, during the appeal period before the Board.  See, e.g., April 2016 Travel Board hearing testimony; February 2016 VA Form 21-8940.  However, the Board finds there is an approximate balance of positive and negative evidence as to whether the Veteran's PTSD is manifested by symptoms which more nearly approximate total occupational impairment.  

The Veteran has reported that, while working, he experienced difficulty with supervisors and did not like authority due to his PTSD, which caused some trouble on the job.  See, e.g., May 2011 Travel Board hearing testimony; August 2009 VA PTSD examination report.  The Veteran's treating VA mental health providers have noted the Veteran previously experienced difficulty in his work environment, and that over time he "suffered significant disability related to his PTSD, in terms of...his ability to work professionally.  This continues in the present, as he experiences frequent PTSD symptoms, including nightmares and hypervigilence, worse during his anniversary periods."  See May 2011 VA ambulatory care mental health resident note; see also January 2014 VA mental health attending note.  One of the Veteran's treating VA mental health professionals noted that after working with the Veteran over the course of two years, the Veteran was able to be more open regarding the nature and intrusiveness of his PTSD symptoms, and the physician stated, "I believe that his chronic level of distress is significantly greater than what he tends to let on."  See May 2011 VA ambulatory care mental health resident note.  Upon VA examination in April 2016, the VA examiner noted that the Veteran's PTSD symptoms include difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.

Accordingly, the Board will afford the Veteran the benefit of the doubt, and finds the evidence of record indicates that his PTSD symptoms result in what more nearly approximates total occupational impairment.

Further, the Board finds the evidence of record indicates there may have been some fluctuation regarding the social impairment caused by the Veteran's PTSD symptoms.  However, the Board finds that, upon review of the totality of the evidence of record, there is an approximate balance of positive and negative evidence as to whether the Veteran's PTSD is manifested by symptoms which more nearly approximates total social impairment.  

Upon the VA examination in July 2007, the Veteran reported he was married to his fifth wife for approximately ten years.  The Veteran stated his wife was tolerant of his moods and his avoidance behaviors, and would give him the quiet time he needed in order to function.  However, the Veteran reported he did not have any other social interactions, and that his one friend who had been his social support besides his wife had died a year prior.  At that time the Veteran also reported going to church, but that it was a large church, he and his wife would go early to be sure he could sit in the back row, and he did not talk to or have any interactions with others.  The Veteran reported his only leisure activity was to go fishing by himself, and that he would only leave the house to drive his wife to and from work because she did not drive.  The Veteran reported that, otherwise, he would stay to himself almost all the time, and that he would make excuses not to go visit his family members.  The July 2007 VA examiner opined, "Therefore, with regard to social functioning, the [V]eteran's impairment is quite extreme and he has essentially no social life whatsoever."  See also August 2009 VA examination report (signs of significant social difficulty).

Upon the May 2011 Travel Board hearing, the Veteran testified that his problems due to his PTSD included keeping a relationship with his family, doing things to his wife that he was not proud of, not getting along with his kids, and that he and his wife did not go anywhere or do anything because he stayed isolated.  The Veteran's wife testified that they went to church, but not shopping or to visit friends.  She stated she was concerned when she has to "bother" the Veteran, but that in almost fifteen years of marriage she had learned how to give him space because he got emotional.  It was noted they did not often have company, the Veteran would distance himself even from his family, and that during his low points and/or moods, the Veteran would not even talk to his wife.  The Veteran also discussed having his own "isolation room" in the house. 

However, as of about May 2013, the Veteran and his fifth wife separated.  See June 2013 VA primary care resident note; June 2013 suicide risk assessment; see also April 2016 VA examination report (separated since September 2013).  The Veteran continued to report that he was isolating, in that he would go to church but the crowds were anxiety-provoking, and other social activities were not enjoyable because he felt on edge and vigilant.  See, e.g., June 2014 VA mental health attending note.  Later on, the Veteran reported going fishing with his pastor, and reported a romantic partner at times.  See, e.g., March 2015 VA social work attending note; September 2014 VA mental health attending note; June 2014 VA mental health attending note; January 2014 VA mental health attending note.  However, the Veteran reported difficulties with his girlfriend because he did not want to leave the house and would feel anxious when out, but that his girlfriend was active.  See March 2015 VA social work attending note.

Upon VA examination in April 2016, the Veteran reported he no longer had a girlfriend, and his relationship with his three children had also deteriorated.  He stated he does not have a close relationship with anyone, and isolates from everyone including his family.  The Veteran stated he has no friends, and he "prefers to be left alone."  The April 2016 VA examiner stated the Veteran's PTSD symptoms include the inability to establish and maintain effective relationships.  At the April 2016 Travel Board hearing, the Veteran testified he does not even feel comfortable at church anymore.  He discussed his separation from his wife, that he was "alone again," and stated his relations were not working out.  The Veteran reported that although he is drinking again, he does not have a lot of friends, and does not go to bars.  The Veteran testified he has one fishing buddy, and that he goes fishing maybe once a week.

Accordingly, as the totality of the evidence of record indicates the Veteran's only sustained social contact and support was his fifth wife, from whom he would isolate at times, that he has since separated from his fifth wife, the Veteran continues to mostly isolate at home even from his family members, and he no longer leaves home to attend church, the Board will afford the Veteran the benefit of the doubt, and finds the evidence of record indicates the Veteran's PTSD symptoms result in what more nearly approximates total social impairment.

As the Board finds that the Veteran's PTSD symptoms more nearly approximate total occupational and social impairment, the Board finds a 100 percent disability rating is warranted for the period before the Board.  See 38 C.F.R. §§ 4.7, 4.130.

TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

	Analysis

The Veteran was service connected for diabetic nephropathy, rated as 60 percent disabling; PTSD, rated as 50 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; facial scar, rated as noncompensable; erectile dysfunction, rated as noncompensable; and cataracts, rated as noncompensable.  The Veteran's combined rating was 80 percent.  See May 2016 rating decision.  As discussed above, as of this decision, the Veteran's PTSD is rated as 100 percent disabling.  Accordingly, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

The Veteran contends he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, to include specifically his PTSD and diabetes mellitus.  See, e.g., April 2016 Travel Board hearing testimony; February 2016 VA Form 21-8940; May 2011 Travel Board hearing testimony; June 2009 VA Form 21-8940.

The evidence of record indicates the Veteran completed high school, and possibly one year of college.  See, e.g., June 2009 VA Form 21-8940; October 2007 VA PTSD examination report; April 2002 SSA disability benefits decision; January 2000 VA DOM vocational rehabilitation note.  The evidence of record indicates the Veteran worked for the same company following active duty service for about 28 years, working his way up to production line supervisor.  The Veteran then worked part time as a delivery driver for about one year.  The Veteran was last employed in the late 1990s.  See, e.g., February 2016 VA Form 21-8940; August 2009 VA Forms 21-4192; June 2009 VA Form 21-8940; April 2002 SSA disability benefits decision.

First, the Board notes the evidence of record indicates the Veteran suffers from other physical conditions which may affect his employability, to include a broken left ankle and/or foot and foot disabilities to include arthritis.  See, e.g., April 2016 Travel Board hearing testimony; May 2011 Travel Board hearing testimony; August 2009 general medical VA examination report.  However, because these disabilities are not service connected, the Board may not consider the effects of these conditions.  Further, the Board may not consider the Veteran's age.  See, e.g., April 2002 SSA disability benefits decision (includes consideration of Veteran's age).

However, the Board finds there is an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected PTSD and diabetes, in combination.  

The Board has discussed above that the evidence of record indicates the Veteran's PTSD symptoms result in what more nearly approximates total occupational impairment during the period before the Board.  

Upon a November 2001 SSA mental assessment of his ability to do work-related activities, it was noted the Veteran was unable to adjust to a job, and that he demonstrated substantial impairment in both memory and attentional processes.  It was further noted the Veteran had poor stress tolerance and low frustration tolerance, which exacerbated his attention and concentration difficulties.  The examiner stated the Veteran's severe and chronic PTSD presented a substantial impairment in both his social and occupational functioning, and that he was able to tolerate only limited interactions with others.  The examiner stated the Veteran had several significant medical concerns which contributed significantly to his daily stress, to include hypertension, diabetes, arthritis, and chronic pain.  The examiner opined the Veteran's psychological resources were taxed substantially by these daily concerns, and further complicated his chronic PTSD.  He stated that employment as a stressor would only exacerbate the current clinical picture, and the Veteran's PTSD made coping with his current stress much more difficult.  

Upon an August 2009 VA general medical examination, the Veteran reported being on a restricted diet to manage his diabetes.  The Veteran reported pain, numbness, and tingling in his feet, and the examiner stated the Veteran was experiencing neuropathy in his feet associated with his diabetes, as well as arthritis, and that it was difficult to decipher what was the greater cause of the pain in his feet.  Upon an August 2009 VA PTSD examination, the examiner stated the Veteran stopped working after a serious injury and worsening of physical health issues, which included diabetes and neuropathy.

Further, more recent treatment records indicate the Veteran experiences subjective memory complaints and difficulty with recall on cognitive screenings.  See February 2016 VA mental health attending note; June 2014 VA mental health attending note; January 2014 VA mental health attending note.  Upon his April 2016 Travel Board hearing, the Veteran testified he cannot stand any more pressure right now and tries to avoid adding to his stress, and that he currently has to remain on a strict diet to keep his blood sugar under control. 

The Board finds the evidence of record indicates the Veteran's diabetes, to include neuropathy in his feet, causes functional impairment due to pain.  His PTSD impairs his ability to adjust to a job, his memory and cognitive functioning, and his ability to work with others.  The Veteran's PTSD and diabetes in combination impair his ability to manage stress.  Accordingly, the Board finds there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.  

Therefore, based on the evidence of record and resolving all doubt in the Veteran's favor, the Board finds the functional effects of the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Accordingly, a TDIU is warranted during the course of this appeal.

SMC-At The Housebound Rate

The Board must consider entitlement to SMC if raised by the rating issue on appeal.  Akles v. Derwinski, 1 Vet. App. 118 (1991).

SMC at the (s) rate is payable if a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion (a single service-connected disability rated at 100 percent), ratings of 100 percent may be based on any of the following grants of a total rating: on a schedular basis; on an extraschedular basis; on the basis of a TDIU if granted for a single disability; or, on the basis of a temporary total rating.

As discussed above, the Board has awarded entitlement to a 100 percent disability rating on a schedular basis for PTSD.  As such, the first element of entitlement to SMC at the (s) rate is shown.  

Service connection has also been established for the following disabilities: diabetic nephropathy associated with diabetes mellitus, type II, rated as 60 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; facial scar, rated as noncompensable; erectile dysfunction associated with diabetes mellitus, type II, rated as noncompensable; and cataracts associated with diabetes mellitus, type II, rated as noncompensable.  When combined under 38 C.F.R. § 4.25, these additional service-connected disabilities have a combined evaluation of 60 percent or more.  Accordingly, the second element of entitlement to SMC at the (s) rate is shown.

Accordingly, as both elements have been shown, the Board finds entitlement to SMC at the statutory housebound (s) rate is granted.


ORDER

Entitlement to a 100 percent disability rating for PTSD is granted.

Entitlement to a TDIU is granted.

Entitlement to SMC at the (s) rate is granted.



___________________________                           ___________________________
                S. HENEKS                                                    THERESA M. CATINO
           Veterans Law Judge                                               Veterans Law Judge
     Board of Veterans' Appeals                                   Board of Veterans' Appeals


___________________________
MICHAEL LANE
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


